Citation Nr: 1430721	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-46 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for fatigue or tiredness ("fatigue").  

2.  Whether new and material evidence has been submitted to reopen a claim for bilateral carpel tunnel or upper extremity joint pain ("upper extremity joint pain").    

3.  Entitlement to service connection for fatigue, as due to an undiagnosed illness.  

4.  Entitlement to service connection for upper extremity joint pain, as due to an undiagnosed illness.  

5.  Entitlement to service connection for a sinus disability, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for glaucoma, to include as due to an undiagnosed illness or taking pyridostigmide bromide pills during the Gulf War.  

7.  Entitlement to service connection for hypertension, to include as due an undiagnosed illness or taking pyridostigmide bromide pills during the Gulf War.  

8.  Entitlement to service connection for hypercholesterolemia ("high cholesterol").   

9.  Entitlement to an increased evaluation in excess of 20 percent for peptic ulcer disease status post vagotomy, to include GERD and hiatal hernia ("gastric disability"). 

10.  Entitlement to an initial compensable rating for scar, status post, vagotomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1976 to January 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


The issues of a sinus disability, hypertension and glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An un-appealed February 2005 rating decision denied service connection for fatigue.  

2.  Since the February 2005 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for fatigue, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.  

3.  The Veteran served on active duty in the Southwest Asia theatre of operations during the Persian Gulf War. 

4.  The Veteran has presented credible complaints of fatigue, which first manifested during active service in Southwest Asia that is not attributable to a known clinical diagnosis, which has existed for more than six months and is causally related to his active service.  

5.  An un-appealed February 2005 rating decision denied service connection for upper extremity joint pain.  

6.  Since the February 2005 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for upper extremity joint pain, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.

7.  The Veteran has presented credible complaints of upper extremity joint pain, which first manifested during active service in Southwest Asia that is not attributable to a known clinical diagnosis, which has existed for more than six months and is causally related to his active service

8.  Clinical evidence of hypercholesterolemia has not been linked to a diagnosed disability or disease.  

9.  A disability associated with hypercholesterolemia was not manifested during service and is not causally or etiologically related to service.

10.  The Veteran's peptic ulcer disease status post vagotomy, to include GERD and hiatal hernia is productive of nausea, sweating, circulatory disturbance after meals, hypoglycemic symptoms after meals, and weight loss.  

11.  The Veteran's scar, post vagotomy on his anterior trunk is not a deep and nonlinear scar involving an area of at least 6 square inches; a superficial and nonlinear scar involving an area of 144 square inches or greater; one or two scars that are painful or unstable; or other functional impairment.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision denying service connection for tiredness is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2013).

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for tiredness, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an undiagnosed illness manifested as fatigue or tiredness have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).

4.  The February 2005 rating decision denying service connection for upper extremity joint pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2013).

5.  New and material evidence has been received with respect to the claim of entitlement to service connection for upper extremity joint pain, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an undiagnosed illness manifested as upper extremity joint pain have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).

7.  The criteria for a grant of service connection for a disability characterized or caused by hypercholesterolemia have not been met.  38 U.S.C.A. § 1110, 1131, 1154, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

8.  The criteria for an increased evaluation to 60 percent for peptic ulcer disease status post vagotomy, to include GERD and hiatal hernia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7348-7308 (2013).

9.  The criteria for a compensable evaluation for a scar, post vagotomy on the anterior trunk have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7801 7802, 7803, 7804, 7805 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material 

The Veteran is seeking to reopen a claim for service connection for fatigue and upper extremity joint pain that was previously denied by the RO.  For the reasons that follow, the Board concluded that the prior denial is final and that new and material evidence has been received and that reopening is warranted.  

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.          § 3.156(a).

Fatigue

In January 2004, the Veteran filed a claim for entitlement to service connection for tiredness.  The claim was denied in a February 2005 rating decision.  The RO denied the claim because there was no evidence that this disability arose during service or manifested to a compensable degree after the last date of service in Gulf War.  Further service treatment records were absent complaints or treatment of fatigue during service.  The Veteran was provided notice of the adverse decision and of his procedural rights in a February 2005 letter.  He did not submit notice of disagreement or new and material evidence within one year.  The February 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2008, the Veteran filed a claim to reopen his service connection claim for fatigue.  The claim was denied reopening in an October 2008 rating decision.  The RO denied the claim because no new and material evidence had been submitted by the Veteran that would substantiate the claim.  

Since the last prior denial, the evidence received includes VA treatment records, VA examinations, and numerous lay statements.  The lay statements submitted by the Veteran are noteworthy, as they state that his symptoms of fatigue began in service.   In a statement from February 2009, the states that he rarely slept while stationed in the Gulf.  Alternatively, that he would be so tired he would just fall asleep in his MOPP level 4, full gear.  He also states that since service he has felt tired and fatigued.  In another statement from May 2009, the Veteran states that his tiredness has also morphed into insomnia and that his doctor has prescribed trazodone.  

The letters submitted by the Veteran are all new and material as these letters were not previously of record and they address the grounds of the prior final denial and raise a reasonable possibility of substantiating the claims of service connection for tiredness.  

Consequently, reopening the Veteran's claim of service connection for tiredness is warranted.  38 C.F.R. § 3.156.  

Upper Extremity Joint Pain 

In January 2004, the Veteran filed a claim for entitlement to service connection for joint pain in his hand claimed as carpel tunnel.  The claim was denied in a February 2005 rating decision.  The RO denied the claim because there was no evidence that this disability arose during service or manifested to a compensable degree after the last date of service in Gulf War.  Further service treatment records were absent complaints or treatment of upper extremity joint pain or a diagnosis of carpel tunnel during service.  The Veteran was provided notice of the adverse decision and of his procedural rights in a February 2005 letter.  He did not submit notice of disagreement or new and material evidence within one year.  The February 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2008, the Veteran filed a claim to reopen his service connection claim for upper extremity joint pain.  The claim was denied reopening in an October 2008 rating decision.  The RO denied the claim because no new and material evidence had been submitted by the Veteran that would substantiate the claim.  

Since the last prior denial, the evidence received includes VA treatment records, VA examinations, and numerous lay statements.  The lay statements submitted by the Veteran are noteworthy, as they state that his symptoms of joint pain began in service and have continued ever since.  He states that he has pain in his back, shoulders, and hands and this pain began in service while he was stationed in the Gulf.  The Veteran was a truck driver in service and while stationed in the Gulf.  He claims that they hit bunkers all the time due to alarms sounding.  He would often be jumping in and out of his vehicle to get cover, or to load and unload arms.  Due the terrain, he would often hit his shoulders and on the top of the cab in the truck.  The Veteran has been prescribed medication to control the pain and inflammation in his hands and upper extremities.  See e.g., February 2009 Statement in Support of Claim, May 2009 Statement in Support of Claim. 

The letters submitted by the Veteran are all new and material as these letters were not previously of record and they address the grounds of the prior final denial and raise a reasonable possibility of substantiating the claims of service connection for tiredness.  

Consequently, reopening the Veteran's claim of service connection for upper extremity joint pain is warranted.  38 C.F.R. § 3.156.  

Service Connection
Persian Gulf War Veteran's undiagnosed illnesses

In addition to the means of granting direct service connection, service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Lastly, the Board observes the Veteran qualifies as a "Persian Gulf veteran."  The Veteran's DD Form 214 notes he served in Southwest Asia from December 1990 to May 1991.  See 38 C.F.R. § 3.317(e)(2).  

Fatigue

The Veteran has submitted many statements stating that he is tired and fatigued, has bouts of insomnia and generally does get enough sleep.  The Veteran has stated that this started during his time in the Gulf and has continued and worsened ever since.  

The Veteran's chronic fatigue claim can be considered on several legal theories.  First, service connection could be established on a direct basis under 38 U.S.C.A. § 1110 based upon a current disability as first manifesting during service. Second, under 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i), "Qualifying chronic disability" includes: (a) an undiagnosed illness; (b) a "medically unexplained chronic multi-symptom illness" (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 3.317(a)(2).

For VA purposes, a diagnosis of chronic fatigue syndrome requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

The Veteran has undergone two VA examination for his service connection claim for fatigue, but has not undergone a chronic fatigue syndrome examination.  However, the Board has reviewed the evidence to determine whether the Veteran's claim of tiredness or fatigue could be service connected as a qualifying chronic disability due to an undiagnosed illness that is not attributable to any known clinical diagnosis or as a "medically unexplained chronic multi-symptom illness" that is defined by a cluster of signs or symptoms pursuant to 38 C.F.R. § 3.317, the Board finds that the evidence of record supports the granting of this claim.  

The Veteran underwent an examination in January 2005.  The Veteran presented with complaints of being tired and fatigued.  He indicated that this had been occurring since his return from Saudi Arabia.  He reported that he usually only gets two or three hours of sleep per night and does not feel refreshed after sleeping.  The examiner stated that the Veteran had an undiagnosed condition of tiredness, with no known pathology.  The Veteran's symptoms of fatigue constitutes an objective indication of a chronic disability under 38 C.F.R. § 3.317(b).  

In light of a finding that the Veteran's chronic fatigue manifested during active service within the Southwest Asia theater of operations, the question of whether the Veteran's current fatigue has become manifest to a degree of 10 percent or more need not be addressed.  See 38 C.F.R. § 3.317(a)(3).

In sum, the Veteran qualifies as a Persian Gulf veteran and has presented with chronic fatigue that is not attributable to a known clinical diagnosis.  This symptomatology was first manifest during the Veteran's service in the Southwest Asia theater of operations.  Therefore, service connection for symptoms of chronic fatigue is warranted as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.

As the evidence is at least in equipoise, and resolving all doubt in favor of the Veteran, entitlement to service connection for an undiagnosed illness manifested by fatigue is granted.  38 U.S.C.A. § 5107(b).  



Upper Extremity Joint Pain 

The Veteran claims service connection for his upper extremity joint pain, which he believes is a result of his service during the Gulf War.  The Veteran has not been diagnosed with carpel tunnel or any other joint disability of the upper extremity.  

The Veteran has claimed service connection for upper extremity joint pain, specifically in his hands and shoulders, due to an undiagnosed illness.  The Board has determined that an analysis of the Veteran's claim under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, is warranted.  38 C.F.R. § 3.317 requires only that the record establish objective indications of a chronic disability.  Objective indications of a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  In addition, symptoms of joint pain are specifically listed as manifestations of an undiagnosed illness capable of service connection.  38 C.F.R. § 3.317(b).

Regarding claimed symptomatology, the Veteran has reported a consistent history of joint pain in his hands and pain in shoulders, which began during service in the Gulf.  See e.g., February 2009 Statement in Support of Claim, May 2009 Statement in Support of Claim.  The Veteran underwent a VA Gulf War examination in January 2005.  He presented to the examiner with pain in his hands and fingers.  He described it as intermittent sharp pain.  He was previous prescribed Vioxx or Bextra, but as those have been discontinued, he now takes Aleve to alleviate his pain.  The Veteran stated that at times both his hands will swell, are stiff, lock up, can be weak and fatigue quickly and have a lack of endurance.  He reported that he has difficulty taking the cap of a bottle and has to go back and forth between his hands to pry of the cap.  The examiner determined that no pathology existed to render a diagnosis.  

The Board concludes that the Veteran is competent and credible reports of chronic upper extremity joint pain constitute objective indications of a chronic disability due to an undiagnosed illness.  The remaining question before the Board is whether these objective indications became manifest during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.

The Veteran has consistently stated that his chronic upper extremity joint pain in Saudi Arabia in 1990-1991 and has continued ever since.  See e.g., February 2009 Statement in Support of Claim, May 2009 Statement in Support of Claim.  The Board finds the Veteran's description of in-service upper extremity joint pain, specifically in his hands, fingers and shoulders is consistent with what a military truck driver driving across a vast desert at night during a wartime situation would experience.  

In light of a finding that the Veteran's chronic upper extremity joint pain manifested during active service within the Southwest Asia theater of operations, the question of whether the Veteran's current back pain has become manifest to a degree of 10 percent or more need not be addressed.  See 38 C.F.R. § 3.317(a)(3).

In sum, the Veteran qualifies as a Persian Gulf veteran and has presented with chronic upper extremity joint pain that is not attributable to a known clinical diagnosis.  This symptomatology was first manifest during the Veteran's service in the Southwest Asia theater of operations.  Therefore, service connection for symptoms of chronic upper extremity joint pain is warranted as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.

As the evidence is at least in equipoise, and resolving all doubt in favor of the Veteran, entitlement to service connection for an undiagnosed illness manifested by upper extremity joint pain is granted.  38 U.S.C.A. § 5107(b).  

Service Connection High Cholesterol 

The Veteran contends that he has high cholesterol as a result of service.  For the reasons that follow, the Board finds that the Veteran's high cholesterol is not a disability, and therefore not eligible for service connection.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board regrets informing the Veteran that an elevated cholesterol level represents a laboratory finding and not a disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Further, the Veteran's current symptoms have not been linked to any disability or diagnosed disability which can be service connected.  

Accordingly, because the Veteran does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against his claim for service connection for elevated cholesterol, and his claim must be denied.  As such, the benefit of the doubt rule is in applicable.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 20 Vet. App. 505 (2007). 

The Veteran's gastric disability had been evaluated as 20 percent disabling throughout the appeal period pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7308 (2013), pertaining to postgastrectomy syndrome.  Under this diagnostic code, a 20 percent evaluation is warranted for mild symptoms, with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations. 
 
A 40 percent evaluation is warranted for moderate symptoms, with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.

A maximum 60 percent evaluation is warranted for severe symptoms, associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia. 

There are various postgastrectomy symptoms, which may occur following anastomotic operations of the stomach.  When present, those occurring during or immediately after eating and known as the "dumping syndrome" are characterized by gastrointestinal complaints and generalized symptoms simulating hypoglycemia; those occurring from one to three hours after eating usually present definite manifestations of hypoglycemia.  38 C.F.R. § 4.111. 

For the purposes of evaluating conditions of the digestive system, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer, and "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer."  Baseline weight means the average weight for the two-year period preceding onset of the disease. 38 C.F.R. § 4.112 .

The Veteran underwent a VA examination in September 2010, he presented with a need for continuous medication for a gastric disability.  The examiner noted that the Veteran's condition affects his general health to include weight loss, strict diet, pain in his stomach and lots of gas.  At that time, the Veteran had lost more than 20 lbs.  He reported frequent abdominal pain, with nausea and vomiting four times per day.  He has passed black tarry stools, but the gastric bleeding did not cause anemia or malnutrition.   The Veteran states that his symptoms begin about 15 minutes after eating and occur after every meal.  He claims that he does not experience sweating, fainting or shaking, but has abdominal distention and constipation.  Over the past year, he has had four instances of incapacitation, for up to three days. 

In 2013, the Veteran underwent another examination for his gastric disability.  The results were similar to the examination conducted in 2010.  The examiner continued the Veteran's current diagnosis and noted that the Veteran was still taking continuous medication for his gastric disability.  The Veteran presented to the examiner with pyrosis, recurrent nausea and vomiting, and abdominal pain that is only partially relieved by standard ulcer therapy.  The Veteran did have laboratory testing done and his blood levels were normal.  

Having considered that reports of the 2010 and 2013 examinations, the Board finds that an evaluation of 60 percent is warranted as this evaluation more closely approximates the Veteran's overall disability picture.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2011) (the Court has said that the all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating).  The Veteran has nausea and vomiting multiple times daily, he has extreme gas, abdominal discomfort, significant weight loss, constipation, blood in his stool, distention, and choking, as well as a restricted diet, severe chest pain and heartburn.  

Accordingly, the Board concludes that the evidence of record is at least in equipoise, and resolving all doubt in favor of the Veteran, entitlement to an increased evaluation of 60 percent for peptic ulcer disease status post vagotomy, to include GERD and hiatal hernia is warranted.  See U.S.C.A. § 5107 (West 2002).  

Scar, Status Post Vagotomy 

The Veteran asserts entitlement to a compensable rating for his scar, post vagotomy.  The Veteran was service connected for his scar in a February 2005 rating decision.  At that time the Veteran received a noncompensable rating for his disability  under 38 C.F.R. § 4.118, Diagnostic Code 7802.  The Veteran subsequently applied for an increased evaluation. The RO continued the noncompensable evaluation in an October 2008 rating decision. The Veteran timely appealed this decision and argued the noncompensable rating evaluation did not accurately reflect the severity of his disability.

The Board notes that the rating criteria for scars changed during the course of the Veteran's claim, effective October 2008.  However, these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's claim was filed prior to October 2008, his disability is rated under the old rating criteria for scars.

As noted above, the Veteran's scar on his anterior trunk was evaluated under Diagnostic Code, 7802.  Under Diagnostic Code 7802 scars other than head, face, or neck that are superficial and do not cause limited motion but are 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling. A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage.  Under the applicable rating provisions for scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), in order to obtain a compensable disability rating for residual scarring, the evidence must show the following: scars, other than the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding 6 square inches (10 percent disabling under Diagnostic Code 7801); scars, other than the head, face, or neck, that are superficial and that do not cause limited motion in an area or areas of 144 square inches or greater (10 percent under Diagnostic Code 7802); superficial and unstable scars (10 percent under Diagnostic Code 7803); or superficial scars that are painful upon examination (10 percent under Diagnostic Code 7804).

The Veteran was afforded a VA examination in May 2008 for his gastrointenstinal disorders.  The examiner noted the presence of a level scar at the middle abdomen measuring 36 x 1.8 cm.  There was hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation or abnormal texture.  

The Veteran underwent a scar examining in November 2010.  He described the scar as tingling and itching and indicated he could not take his shirt off in front of others.  On examination the scar was described as a linear scar measuring 25 x 1.3 cm.  The scar was not painful and there was no skin breakdown.  The scar was superficial without underlying tissue damage.  There was no keloid formation and it was not disfiguring or limit the Veteran's motion.  The Veteran underwent a scar examination in June 2013.  The examiner determined that the scar was linear with a width of 1 cm and length of 33cm.  The examiner indicated the scar was not tender or painful or unstable.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that throughout the appeal period the symptoms associated with the Veteran's scar have never warranted a compensable rating; hence, "staged" ratings are not warranted.  In particular, the record does not show (and the Veteran does not assert) that his scar is painful, unstable, or results in any functional limitations.  None of the examinations described it as painful, unstable or resulting in limitation of motion.  Although the Veteran described it as deep, examination has never found it to be deep (i.e., associated with underlying tissue damage).  Additionally, at its largest, the scar measured 36 x 1.8 cm (or 64.8 square centimeters) which falls short of the 929 square centimeters required to warrant a compensable rating under Diagnostic Code 7802.  

While the Board sympathizes with the Veteran's complaint that the scar is itchy and embarrassing, the evidentiary record does not show that at any time during the appeal period the scar has involved manifestations warranting a compensable schedular rating.

Additional Considerations 

The discussion above reflects that the symptoms of the Veteran's gastric disability and scar, post vagotomy are contemplated by the applicable rating criteria. The effects of the Veteran's disabilities, namely severe epigastric distress, and a linear scar, anterior trunk have been fully considered and are contemplated in the rating schedule.  There are no higher ratings available for either of these disabilities, and the criteria clearly and adequately considers the Veteran's symptoms. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Further, as the Veteran is currently in receipt of compensation based on individual unemployability (TDIU) and thus further discussion is not warranted even though TDIU is an element for all claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Duty to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran a notice letter in April 2008 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159  (2012).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  There were some medical records that the Veteran requested from John Randolph Hospital, but the RO received confirmation that those records had been destroyed.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d) ; see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examination in June 2013 and January 2005, which is adequate for the purposes of determining service connection and increased ratings as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an August 2013 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159.

ORDER

The claim of service connection for fatigue is reopened. 

Service connection for fatigue, as due to an undiagnosed illness is granted.  

The claim of service connection for upper extremity joint pain is reopened.  

Service connection for upper extremity joint pain, as due to an undiagnosed illness is granted.  

Service connection for hypercholesterolemia is denied.  

Entitlement to a rating of 60 percent for peptic ulcer disease status post vagotomy, to include GERD and hiatal hernia is granted.  

Entitlement to a compensable rating for a scar, post vagotomy is denied.  


REMAND

A review of the record reflects that further development is warranted.  The Veteran has alleged exposure to oil fires and smoke in the Persian Gulf, which resulted in sinus and vision problems.  The Veteran has also been diagnosed with hypertension that he feels is related to his time in the Gulf, specifically from having to take Pyridostigmine Bromide tablets ("bromide tablets") continuously while stationed in the Gulf.  

Based on the record and statements made by the Veteran, the Board finds a VA another VA Gulf War examination is warranted.  Significantly, the record reflects that the Veteran is a Persian Gulf Veteran as defined in 38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 3.317(d) (2013).  

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C. § 1117(g); 38 C.F.R. §3.317(b).  The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(ii).  Effective December 29, 2011 VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016.  See 76 Fed. Reg. 81,834 (2011).

The Veteran underwent a Gulf War examination in June 2013.  During the examination, the Veteran's complaints of an eye disability, sinus disability, and hypertension were examined; however, upon review the Board finds the examination to be inadequate.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

In the present case, the Veteran has submitted statements that he was exposed to oil fires during his time in Kuwait and Saudi Arabia.  He was constantly covered in black smoke and soot, and it got into his eyes, nose, mouth, ears, all over his skin.  Further, he was exposed to extreme dust storms, as well as other environmental hazards to include the stirring of feces.  When he opened his mouth, soot came out.  The Veteran underwent a sinus examination related to his Gulf War examination and the examiner concluded that his current sinus condition was not related to service.  However, the examiner does not discuss the Veteran's contentions that his exposure to soot and smoke on a daily and consistent basis at a level that was so pervasive that his mouth and nose were black and he was hardly recognizable due to being saturated in black dust all the time that could have caused or aggravated his sinus disability.  

The Veteran states that he has had problems with his vision ever since he left the Gulf.  He has extreme sensitivity to light and especially to sunlight.  The examiner in June 2013 diagnosed the Veteran with glaucoma and stated that it was unrelated to his service in the Gulf War or the taking of bromide tablets.  The Veteran also stated that due to some of the environmental hazards he was exposed to while in the Gulf, his eyes would swell shut.  However, the examiner did not take into consideration the Veteran's contentions, that the environmental hazards he faced while in service may have caused or aggravated his eye disability.  As such, the Board is remanding for another Gulf War examination for his eye disability.  

Further, during the Veteran's Gulf War examination, the examiner did not discuss the article that the Veteran submitted in support of his claim regarding Gulf War illness.  The article is written by Thom Wilborn and it suggests that Gulf War illness is a combination of memory and concentration problems, persistent headaches, unexplained fatigue, and widespread pain.  Further, the VA has determined that certain symptoms that may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  When reviewing the Veteran's complaints it is easy to single out each disability and give an etiology to that particular disability, for instance the Veteran has been diagnosed with sinusitis and glaucoma.  However, when looking at the Veteran's disability picture as a whole, he is complaining of many of the symptoms identified by the VA as a qualifying chronic disability or undiagnosed illness.  For instance, the Veteran complains of unexplained fatigue (Veteran is service connected for fatigue), persistent headaches (Veteran is service connected for migraine headaches), he has widespread joint pain in his upper and lower extremities (Veteran is service connected for upper and lower extremity joint pain), chronic digestive problems and skin rashes (Veteran is service connected for a gastric disability and a skin rash), as well as vision and respiratory disabilities. 

Lastly, the Veteran believes that his currently diagnosed hypertension is related to service.  Specifically, he claims that it is a result taking bromide tablets or it is directly related to service.  The Veteran underwent a hypertension examination in June 2013.  At this examination, the examiner concluded that the Veteran's hypertension is not related to service because of his age, race and other factors.  Further, the examiner concluded that even though elevated blood pressure has been listed as a side effect of taking bromide tablets, the examiner concluded that this would resolve once the medication was stopped.  The Board would like to remand for another examination related to the Veteran's hypertension claim.  The Board requests that the examiner consider more carefully the link between bromide tablets and hypertension and the overall disability picture of the Veteran.  The Board would also like the examiner to consider the possibility that the Veteran's hypertension could be secondary to his service connected PTSD.  As the Veteran has not been afforded an examination to determine whether his PTSD caused or aggravated his hypertension, the Board is requesting that the Veteran be scheduled for such an examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed sinus or respiratory disorder and glaucoma.  All testing deemed necessary must be conducted and results reported in detail.  Current VA Gulf War Examination Guidelines must be followed.  The examiner should provide opinions as to the following:

a.  State whether or not the Veteran has sinus or respiratory symptoms due to an undiagnosed illness, or whether his reported symptoms can be attributed to any known medical causation.  

b. State whether or not the Veteran has glaucoma or a vision disability due to an undiagnosed illness, or whether his reported symptoms can be attributed to any known medical causation.  

f.  If any of the above claims symptoms is determined to be attributable to a known clinical diagnosis, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability was incurred in or aggravated by military service, including the reported exposure to oil fires, and burning feces.  

In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2.  Then, arrange for the Veteran to be examined by an appropriate physician to opine as to the etiology of his hypertension.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on the examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

a. Is it as likely as not (50 percent or greater probability) that the current diagnosis of hypertension is related to taking bromide tablets in service?

b. Is it as likely as not (50 percent or greater probability) that the current diagnosis of hypertension was caused or aggravated by service-connected PTSD?  The physician is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The explanation for the opinion should reflect consideration of the known risk factors for hypertension, what role they play in this particular veteran, and explain why he or she considers PTSD to be at least as likely as not the cause/not the cause of the hypertension in this veteran.  The examiner is also asked to clearly explain why the taking of bromide tablets in service to be at least as likely as not the cause/not the cause of the hypertension in this veteran, when Bromide is listed as one the contraindications by the FDA.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.

3.  The RO should then review the record and readjudicate the claim of service connection for hypertension on the merits, on both a direct and secondary basis.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


